COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-120-CV
 
ROBERT A. ELLISON, JR.
AND       APPELLANTS
HILLARY
ELLISON DUNCAN                                                                   
 
                                                   V.
 
LAH
III FAMILY SPECIFIC INTEREST, LTD.                                  APPELLEE
                                                                                                        
                                               ----------
           FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants'
Agreed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellants, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL A:  CAYCE, C.J.; LIVINGSTON and GARDNER, JJ. 
 
DELIVERED: March 29,
2007  




[1]See Tex. R. App. P. 47.4.